Per Curiam.
The defendant proved that the deliveries were to be made in Hew York; that although the goods came from Meriden, Conn., the freight was always charged to and paid by the plaintiff. The risk of transportation was thei^fore upon him, and he in turn had his remedy for injuries to the goods against his carrier. Breakage was one of the incidents of the carriage not assumed by the defendant. Putting the words “no allowance for breakage” on the invoices can hardly be extended so as to make the defendant pay for valueless broken glass-ware, neither ordered nor desired, where, as in this case, the damage was done before the goods reached the defendant or its agents. The counter-claim for goods sold to Hichols individually was carefully excluded from the consideration of the jury by the trial judge, so that the question whether a manufacturing corporation can purchase a claim for unliquidated damages is not before us for decision. The case was carefully tried, the verdict is sustained by the evidence, and the judgment appealed from must be affirmed, with costs.